Citation Nr: 0336393	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-08 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for diabetes mellitus from April 
24, 2001?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from June 1968 to June 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 decision by the Columbia, South 
Carolina, Regional Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the specific evidence 
needed to substantiate a claim, of the specific evidence VA 
will obtain, and of the claimant's responsibilities with 
regard to obtaining specific evidence.  It also prescribes VA 
duties to help a claimant obtain relevant evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 13 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  VA duties pursuant thereto are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  However, 
a provision in one of the regulations, 38 C.F.R. 
§ 3.159(b)(1), was recently invalidated due to a conflict 
between it and 38 U.S.C.A. § 5103(b).  See Paralyzed Veterans 
of Am. v. Sec'y. of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

Alas, in this case, no notice consistent with the VCAA 
requirements defined in Quartuccio has been provided to the 
veteran relative to his claim for an increased rating for 
diabetes.  In a November 2003 Written Brief Presentation, his 
representative contended that the veteran had not been 
properly notified pursuant to VCAA, and he requested that the 
case be remanded.  This remand will ensure that any VCAA-
notice discrepancy is eliminated.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the veteran:

a.  That evidence needed to 
substantiate his claim for an 
evaluation greater than 20 percent 
for diabetes mellitus is medical 
evidence that his condition is at 
least serious enough to require 
insulin, a restricted diet, and 
regulation of activities.

b.  That it is his responsibility, 
and his alone, to provide the 
foregoing evidence.  VA will make 
reasonable efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the 
custodians thereof.  VA will notify 
him of evidence he identified that 
could not be obtained so that he may 
obtain the evidence himself and 
submit it.

c.  That he has one year to submit 
evidence needed to substantiate his 
claim, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  His 
appeal will remain in abeyance for 
one year or until he indicates in 
writing that there is no additional 
evidence he wishes to have 
considered, and he waives in writing 
any time limitation set forth at 
38 U.S.C.A. § 5103.

2.  Upon completion of the foregoing 
development, and compliance with the time 
constraints prescribed above in paragraph 
1(c), the RO must review all the evidence 
of record and, if the benefit sought on 
appeal remains denied, issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31, 19.38 
(2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


